Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al (US 2004/0249416).
Regarding claims 1 and 15, Yun et al disclose providing electrostimulation to a patient via an ambulatory medical device (AMD) comprising energy source 14 communicatively coupled to an external programmer device 20. The programmer device 20 receives a user input corresponding to a stimulation modulation magnitude. See paragraph [0035]. Further, the 
The AMD comprising energy source 14 provides an electrostimulation therapy to the patient in accordance with the determined respective values for the plurality of modulation parameters. See paragraph [0052].
 Regarding claims 4, 5, 7 and 16, Yun et al disclose the plurality of modulation parameters include at least a temporal modulation parameter and a spatial modulation parameter. The temporal modulation parameter includes frequency and stimulation amplitude. See paragraph [0154]. The spatial modulation parameter includes the energy source positioned in any suitable location adjacent to an implanted electrode, or a remote site in or on the subject's body or away from the subject's body in a remote location. See paragraph [0084].
Regarding claim 20, Yun et al disclose an implantable device 14 that includes the electrostimulator energy source, wherein the controller is included in the external programmer device 20 or the implantable device. See paragraph [0087].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 2004/0249416) in view of North et al (US 2001/0007950).
Yun et al meet all of the claimed limitations except for using gain functions and lookup tables for determining values for the plurality of modulation parameters.
North et al teach using programmable gain control, see paragraph [0043], and a lookup table, see paragraph [0113] to control stimulation values in a neurostimulation device.
Based on the teachings in North et al, one of ordinary skill in the art would have found it obvious to determine the respective values for the plurality of modulation parameters to include using a plurality of gain functions and/or a plurality of lookup tables in the programmer device 20 of Yun et al. The skilled artisan would have found it obvious to consider the North et al teachings because the teachings are directed to a similar endeavor of neural stimulation. Further, the skilled artisan would have found it desirable to use gain functions and lookup table to improve the efficacy of stimulation and to quantify and match the treatment selections for the modulation parameters.
Allowable Subject Matter
Claims 6, 8-14, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
4/17/2021